 LUCY ELLEN CANDYLucyEllen Candy Division of F & F Laboratories, Inc.and International Union,United Automobile, Aero-space&Agricultural Implement Workers of Ameri-ca (UAW). Cases 38-CA-1578 and 38-RC-1206June13, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 6, 1973, Administrative Law JudgeGeorge Turitz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Lucy Ellen Candy Division ofF & F Laboratories, Inc., Sullivan,Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that Case 38-RC-1206 beremanded to the Regional Director for Region 13 forthe purpose of opening and counting the challengedballots and thereafter preparing and causing to beserved on the parties a revised tally of ballots. If therevised tally of ballots shows that the Petitioner, Inter-nationalUnion, United Automobile, Aerospace &Agricultural Implement Workers of America (UAW),has received a majority of the valid ballots cast in theelection, the Regional Director is ordered to certify itas the collective-bargaining representative of the em-ployees in the appropriate unit.IT IS FURTHER ORDERED that if the revised tally ofballots shows that a majority of the valid ballots castin the election was not for the Petitioner the RegionalDirector for Region 13 shall conduct a new electionat such time as he deems that the circumstances per-121mit the free choice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iRespondent's request for oral argument is hereby denied, since, in ouropinion,the record,including the exceptions and briefs,adequately presentsthe issues and the positions of the parties The Respondent has excepted tocertain credibility findings made by the Administrative Law Judge.It is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevantevidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544 enfd. 188 F.2d 362 (C.A. 3)We have carefully examined the record and find no basis for reversing hisfindingsDECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Administrative Law Judge: On July 21,1972,1 InternationalUnion,United Automobile, Aero-space, and Agricultural Implement Workers of America(UAW) (the Union), in Case 38-RC-1206, filed a petitionfor certification of representatives of employees of LucyEllen Candy Division of F & F Laboratories, Inc. (Respon-dent and, at times, the Company). On August 7 the Compa-ny and the Union entered into a stipulation for certificationupon consent election which was duly approved by a repre-sentative of the National Labor Relations Board (theBoard),and pursuant to which the Regional Director forRegion13 conducted an election by secret ballot on August23. The tally of ballots disclosed that 49 ballots were castfor, and 54against, the Union and that 12, a number suffi-cient to affect the results of the election, were challenged.On August 29 the Union filed objections to the election. OnOctober 10 the Regional Director issued a report on chal-lenged ballots and objections and direction of hearing, di-recting that the Officer-in-Charge of Sub-Region 38arrangea hearingon the objections and challenges and that Case38-RC-1206 thereafter be transferred to and continued be-fore the Board in Washington.Upon a charge filed by the Union in Case 38-CA-1578on September 20 and served Respondent on September 21,the Board, through the Officer-in-Charge of Sub-Region 38,on October 31 issued a complaint and notice of hearingagainstRespondent, which duly filed its answer denying allallegationsof unfair labor practices.On November 7 the Officer-in-Charge issued an orderconsolidating Cases 38-CA-1578 and 38-RC-1206 and anotice of consolidated hearing, pursuant to which ahearingwas held before me on December 7 at Sullivan, Illinois. TheGeneral Counsel, Respondent, and the Union were repre-sented by their respective counsel at the hearing and havefiled briefs. At the hearing the challenges were withdrawnand they are not at issue.Upon the entire record and from my observation of thewitnesses, I make the following:1All dates in this Decision,unless otherwise stated, were in 1972. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF RESPONDENT-EMPLOYERLucy Ellen Candy Division of F & F Laboratories, Inc.,isanIllinois corporation having an office and place ofbusinessin Sullivan,Illinois,where it is engaged in themanufacture, sale, and distribution of candy. In the courseand conduct of its operations Respondent annually sellsand ships from its Sullivan plant directly to customers locat-ed outside the State of Illinois products valued at in excessof $50,000, and annually purchases and causes to be trans-ferred and delivered to its Sullivan plant directly frompoints located outside the State of Illinois goods and materi-als valued at in excess of $50,000. I find that Respondent isan employer engaged in commerce within themeaning ofSection2(2), (6), and (7) of the National LaborRelationsAct, as amended (the Act).IITHE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile, Aerospace,and Agricultural Implement Workers of America (UAW) isa labor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICES AND THE OBJECTIONSA. IntroductionAbout theend of May 1972 SteveLandand Daisy Keownwere in contact with the Union and spoke to employeesabout organizing. In early June some employees signedcards authorizing the Union to represent them in collectivebargaining with Respondent.These activities culminated inthe filing of the Petition onJuly 21and the election onAugust 23.The principal issues litigated at the hearing were whetherRespondent,through Jean Colclasure, promised employeesbenefits if they rejected the Union,threatened employeeswith discharge,more onerous working conditions,and otherreprisals if they supported the Union,and whether theseacts,and its interrogation of employees and applicants foremployment as to their union sympathies,interfered withthe Board election. Colclasure was personnel manager andwas the person who hired employees.B.Threats of ReprisalsIn lateJune or early July a wrappingmachine nearColclasure's office broke down and was being repaired byMark Dickens, her son-in-law. The half-dozen or so em-ployees who worked at the machine were clustered about itwhile he worked. Colclasure came over and made a remarkto her son-in-law. Steve Land testified that she told Dickensthat he had better look for another job, and that whenDickens looked at her quizzically, she explained, looking atthe group and smiling,that union cards were being passedout and that if the plant became unionized, it would becloseddown and Dickens would be out of a job.Colclasure's version was that she said: "Mark, you betterstart looking for another job because the girls are passingout union cards and if they have their way, this place maygo to union. You may not have a job." She also testified thatshe made the statement "in a humorous way" and, in re-sponse to a leading question, that she laughed specifically.Colclasure impressed me unfavorably with respect tocredibility and I have credited Land's testimony over hers.Further, I do not credit her testimony that her threat wasintended as a joke. In this connection it should be noted thateven if so intended it would have been coercive and viola-tive of the Act. SeeA. P. Green Fire Brick Company v.N.L.R.B.,326 F.2d 910 (C.A. 8, 1964), enfg. 140 NLRB1067, where the court stated at page 914: "executives whothreaten in jest runthe risk that those subject to their powermight take them in earnest...."I find that Respondent threatened that if the employeeschose to organize and to bargain collectively, it would closethe plant and discharge them, and that Respondent therebyviolated Section 8(a)(1) of the Act.Terry DeVore testified as follows: Approximately I weekafter the election a group of about a half-dozen employeeswere chatting with Colclasure in her office during a break.One of the employees, probably DeVore himself, broughtup the subject of the Union, and during the discussionwhich followed Colclasure said that had it not been forSteve Land and a few others the Union would never had got"stirred up" in the first place. She mentioned Land's payrate and said, "Steve will get his . . . if he don't stop causingtrouble about the Union in here in Lucy Ellen,. . . we havea few choice jobs for him." Colclasure categorically deniedDeVore's testimony. I was favorably impressed by DeVorewith respect to credibility and have credited him over Col-clasure. I find that Colclasure made the statement testifiedto by DeVore. I further find that Respondent therebythreatened employees with more onerous working condi-tions if they gave assistance or support to the Union andthat Respondent thereby violated Section 8(a)(1) of the Act.C. InterrogationPersons interested in employment filed written applica-tions and from time to time, as employees were needed,Colclasure contacted them by telephone and called them forinterviews. In July and August Colclasure interviewedabout 25 applicants, of whom she hired 11.On August 3 Colclasure telephoned Tom Short, a boy of16 who had filed an application, and asked him whether hecould come in to work the next day. He said he could. Shethen asked him his feelings towards the Union, and he saidhe had none either way because of his age and because hehad never worked under a union. Colclasure told him shecould not hire anyone who was for the Union, whereuponhe said he was against it. She then told him to come in towork the next day and to wear white trousers and a whiteT-shirt,2 which he did. A week or so later, but before the2Colclasure denied speakingto Shortbut testified that she spoke to hismother, who, whenasked by her how Short felt about the Union, replied thathe would feelany way Colclasurewanted him to feel. I have credited Short'stestimony that he spoke withColclasure.Assuming,as is possible,that bothconversations took place,the conversation with the mother would in the LUCY ELLEN CANDYelection, he told Land about the conversation with Colcla-sure.About August 3 or 4 Colclasure telephoned Rodney Bar-rett,who had filed an employment application, and askedhim if he was ready to go to work for the Company. He saidthat he was ready. She then asked him if he was for theUnion or against it and he said that it made no difference.She thereupon told him to come in to work, which he didthe next day. He informed several employees,includingLand, Short, and his uncle, Gary Barrett, that Colclasurehad asked him his attitude towards the Union.At some time prior to August Colclasure gave DannyBarnard,an employee,an employment application for hisbrother, Victor. After Victor had filled it out, Danny re-turned it to Colclasure. Victor was interviewed by Colcla-sure at the plant.She asked him if he could get a ride towork, and he replied that if hired, he could travel with hismother, who worked at a nearby plant, and his brother.Colclasure told him that he would have to have his hair cut,wear a white T-shirt and bluejeans,and said that she wouldcall him sometime in the future if she had a job for him.About 2 or 3 weeks before the election, Colclasure askedDanny how Victor felt about the Union. Danny said thathe did not know. Apparently round the same time-Victortestified that it was late July or early August-Colclasuretelephoned Victor. After telling him that he would have tohave his hair cut and wear a white T-shirt and bluejeans, sheasked, "Are you for the Union?" After some thought Victorsaid that he was for it, whereupon Colclasure said,"Well,I'm sorry, I can't hire you." Victor reported his experienceto his brother, Danny. The latter did not vote in the electionbut he was eligible.On August 14 Land posted a statement on the companybulletin board which included the following:To tell new employees they must be against the Unionin order to be hired at L. E. is discrimination. If youwere told this upon being hired or know of someonewho was turned down because they were for the Union,report it to the Union officials or to the Equal Employ-ment Opportunity (sic) Commission in Wash.The statement, which was read by Colclasure, remainedposted about a day and a half.In a letter to the Board agent conducting the investigationof the objections Respondent's counsel stated that the rea-son Colclasure questioned applicants as to their feelingsabout unions was that "she did not want to hire anyone whowould subsequently resign if the Union were to win theelection and the employees then have to join the Union." Inthe absence of other explanation, I infer that Colclasurestated this reason to Respondent's attorneys for the purposeof having it communicated to the Board. At the hearingColclasure testified that the reason she questioned the appli-cants was that, because of all the "conflict . . . chaos .. .problems" in the plant at the time, she "did not want to getanyone . . . in any position down there that was stronglyone way or the other at that particulartime." I do not creditColclasure and I find that the reason she interrogated theexpected natural course of events have come to Short's attention and wouldtherefore have been as coercive as the conversation with Short directly123applicants and Danny Barnard was that she wanted toavoid hiring applicants favorable to the Union?Colclasure's interrogation of these individuals, includingher interrogation of Danny Barnard about his brother, wasan integralpart of the hiring process. In that context theinterrogation promised the employees questioned, as well asothers who might hear of it, that those opposing the Unionhad a better chance of being rewarded with jobs, and threat-ened that those favoring the Union would not be hired or,if already working, would be in danger of losing their jobs.It is not material that some of the employees questionedwere not, and never became, employees of Respondent. SeeUnited Gas Pipe Line Company and Pennzoil Pipeline Compa-ny,194 NLRB 765. I find that by Colclasure's interrogationof the two Barnards, Short, and Rodney Barrett, Respon-dent violated Section 8(a)(1) of the Act. I also find that bytelling Victor Barnard, in the circumstances which I havedescribed, that she could not hire him, and by telling Shortthat she could not hire anyone who was for the Union,Respondent further violated Section 8(a)(1).Colclasure's interrogation of Short, Victor Barnard, andBarrett wasreported by them to Steve Land prior to August10. 4 I am convinced that Land discussed that matter withDaisy Keown, and June and Bill McDaniel; that Barretttold Short and his uncle, Gary Barrett; and that VictorBarnard told his brother Danny. As Colclasure's hiring pro-cedure as applied to Victor Barnard, Barrett, and Short, wasknown to the employees I have named, and there is noevidence that any attempt was made to keep the informa-tion secret-indeed, Land's posted statement of August 14vaguely suggested some such practice-I infer that news ofwhat she was doing became known prior to the election toa substantial number of employees eligible to vote. I there-fore find that Colclasure's statements to and interrogationof Short, Victor Barnard, and Barrett in the course of theirhiring interviews, and her interrogation of Danny Barnardaffected the results of the election.D. Promises and Withholdingof Benefits1.Wage increasesPamela Darkow testified as follows: she worked for Re-spondent from May 1972 to a date a few days after theelection, probably until August 26. She was hired at $1.90an hour and was told at the time that at the end of 3 monthsshe would receive full pay. On August 22, having beenemployed at least 3 months, she asked Colclasure whethershe would be getting the increase. Colclasure replied thatDarkow could not be told anything for sure until the elec-tion was over, but that if it went "the way they figured itwould" she would get the increase and it would be retroac-tive to the day she completed 3 months' service. Colclasureadmitted that Darkow asked her whether she would receivethe pay increase "she was normally entitled to" and that sheanswered its the affirmative but added that wages had beenfrozen because of the election and that Darkow's increasewould have to wait until then, at which time it would be3Of course her intent according to her own testimony at the hearing wouldhave beenillegal.4 Short and Barnard were not on the eligibility list for the election 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade retroactive. She categorically denied saying that theretroactive increase was in any way dependent upon theoutcome of the election. I found Darkow's testimony con-vincing and I find that Colclasure told her that whether shegot the increase depended upon how the election went, and,in view of Respondent's known opposition to the Union,that the natural meaning of Colclasure's statement was thatDarkow would get the increase if the Union lost the elec-tion. I further find that Respondent thereby violated Sec-tion 8(a)(1) of the Act.The Board has held that the withholding of customarywage increases because of a pending election is not an un-fair labor practice where there has been no prior promise ofan increase and where no true established practice was ineffect. SeeThe Great Atlantic and Pacific Tea Company, Inc.,192 NLRB 645. However, inThe Great Atlantic and PacificTea Company, Inc.,166 NLRB 27, the Board stated at p. 29,fn. 1:As a general rule, an employer, in deciding whetherto grant benefits while a representation election ispending, should decide that question as he would if aunion were not in the picture. On the other hand, if anemployer's course of action is prompted by the union'spresence, then the employer violates the Act whetherhe confers benefits or withholds them because of theUnion.Under this principle Respondent violated Section 8(a)(1) ofthe Act even according to Colclasure's testimony. Moreoversuch action by Respondent would tend to affect the resultsof the election, since employees would blame the Union forthe delay in wage increases which, in the absence of theUnion, would have been forthcoming automatically. I findthat by withholding Darkow's pay increase because of theelection Respondent violated Section 8(a)(1). SeeThe GatesRubber Company,182 NLRB 95.2.Trip to ChicagoThe report on objections states that on August 2 Respon-dent posted a notice announcing an employee trip to aChicago plant, apparently at Respondent's expense. Whilethe record shows that such a tripwas announcedprior to theelection, there is no evidence that the announcement wasmade on August 2 or at any other further identifiable time.As I have no basis for finding that the promise was madewithin 6 months of the filing of the charge or after the filingof the petition, it is unnecessary for me to pass upon thisincident.'3.Beer and pizza partyTerryDeVore testified that about I or 2 weeks before theelection,when he and one or more other employees were inColclasure's office during a break,he asked her if the em-ployees would get something like a beer party if they did notvote for the Union and that she replied that "Bill" hadplanned a beer-and-pizza party on his boat.Colclasure's3The incidentwas not fullylitigated at the hearing.Prior tothe electionRespondent, pursuant to itspolicy of "freezing" benefits pendingthe elec-tion, canceledthe tripsuperior at the plant, Wester, and her husband were bothnamed Bill. DeVore testified that at that time the electiondid not matter to him and he wanted to know if he wouldget some benefit out of it. Colclasure denied "stating to anemployee that they could have a beer and pizza party if theyvoted against the Union in this proceeding"; and she statedthat she had no recollection of any employee asking whatthey could get if they voted against the Union. DeVore alsotestified that after the election, this time only half seriously,he said to Colclasure, "Well, we voted `no' for the Union... now do we get our beer and pizza party," and thatColclasure replied "I heard that you voted `yes' for theunion, not 'no."' This was denied by Colclasure but I findthat the incident occurred as testified by DeVore.A party at an employer's expense celebrating a union'sdefeat, or a promise of such a party, in some circumstancescould be construed as a reward and an implied promise offuture reward for rejecting collective bargaining. SeeEdroCorporation and Anasco Gloves, Inc.,147 NLRB 1167, 1176,enfd. 345 F.2d 264 (C.A. 2, 1965). However, notwithstand-ing that the party mentioned by Colclasure was conditionedupon the Union's defeat, I find no such promise of rewardhere. The party was not to be on Company time or in theplant; the idea was somewhat tentative-Bill was "plan-ning" a party; and the whole idea came into discussion onthe initiative of an employee. Colclasure's remark could notreasonably be construed as earnest of Respondent's powerover the employees. SeeMovsovitz and Son, Inc.,194 NLRB444.I find that by Colclasure's talk about a beer-and-pizzaparty after the election, Respondent did not violate8(a)(1)of the Act or engage in conduct tending to affect theresultsof the election.4.Unspecified benefitsOn August 11 Respondent distributed to all employees aletter urging them to vote "no" in the election and discuss-ing various matters. The letter stated: " . . . I will answeryour question to the best of my ability, but for the timebeing, I must talk and do things within the requirements ofthe law and instructions from our lawyer. For example, Ican't talk about benefits or changes which might be madeif no union were on the scene." In closing, it stated: "Wehave worked together without a union, you got all of yourbenefits without a union, you got your jobs without a unionand all of you can keep your jobs without a union."I find that the letter made no promise of benefit or threatof reprisal impliedly or otherwise contingent upon the out-come of the election. I further find that it was not violativeof the Act and did not tend to affect the results of theelection. Cf.Uarco Incorporated,169 NLRB 1153.E.Discriminatory Bulletin-Board PrivilegesRespondent maintained a bulletin board which it alsoallowed the employees to use for noncompany purposes.During the preelection period three letters were posted fa-voring the Union and two opposed. None of the lettersstayed up long-some were removed the day they wereposted, others the next day. Two of the prounion letters LUCY ELLEN CANDYwere posted by Land. He removed the first on his owninitiative at the end of the day on which he posted it; heremoved his second letter the day after he posted it, whenColclasure told him that it was personally offensive to Wes-ter." Land testified that she ordered its removal; Colclasuretestified that she merely suggested it and Land readily ac-quiesced. Colclasure testified that she instructed Tolen toremove his letter, which was a reply to Land's, after it hadbeen up as long as his;Tolen testified that he removed it onhis own initiative. The other letters were removed by thewriters on their own initiative.The gravamen of the Union's contention on this issue,and the basis upon which it was litigated, was the allegedinequality of bulletin board use allowed as between oppo-nents and advocates of the Union. I find that Respondentdid not allow opponents of the Union greater use of thebulletin board than it allowed its advocates and thatColclasure's action in this regard did not tend to affect theresults of the election.IV CONCLUDINGFINDINGS AS TO THE OBJECTIONSI have found that after the filing of the petition and beforethe election Colclasure, by her interrogation of applicants intheir hiring interviews as to their union sympathies, prom-ised that those opposing the Union had a better chance ofbeing rewarded with jobs, and threatened, first, that appli-cants favoring the Union would not be hired, and, second,that individuals already employed would be in danger oflosing their jobs.Ihave found further,that informationabout such interrogation became known to a substantialnumber of eligible employees and affected the results of theelection. Finally, I have found that by withholding, becauseof the election, wage increases which would normally havebeen granted automatically, and by informing an employeethat a wage increase depended upon the outcome of theelection,Respondent further affected the results of the elec-tion.I find that the results of the election did not represent theemployees' free choice.V THE EFFECTOF THE UNFAIR LABORPRACTICES UPONCOMMERCEI find that the activities of Respondent set forth in sectionIII, above,occurring with its operations occurring in sectionI, above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.VI.THE REMEDYAs I have found that Respondent has engaged in certainunfair labor practices,I recommend that the Board issue theOrder set forth below requiring the Respondent to cease andColclasuretestified that the lettershe spoke to Land aboutwas his first,which was in fact somewhat harsher in tone than the second The questionis not important,but various circumstanceshave convincedme thatColcla-sure was mistaken as to the identityof the letter.125desist from said unfair labor practices and to takecertainaffirmativeaction which will effectutate the policies of theAct.Upon the basis of the foregoing finding of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Lucy Ellen Candy Division of F & FLaboratories,Inc., isan employer engaged incommercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW) isa labor organization within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing employ-ees in the exerciseof rights guaranteed in Section 7 of theAct, Respondent has engaged in unfair labor practices with-in Section 8(a)(1) of the Act.4.The unfair labor practices described above are unfairlabor practices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and of theentire record in this case, I make the following:RECOMMENDATION AS TO THE REPRESENTA-TION CASEIt is recommended that the ballots ofTim BookerJoe MattoxMax CumminsJim NealAlvis DobbsBob PhelpsMark HamblinDebra RobinsonMichael HarshmanDavid SchmidtCary MarlowJanet Vogelbe opened and counted and a revised tally of ballots includ-ing such count be issued. If such revised tally shows a major-ity for the Union, it is recommended that a certification ofrepresentative be issued. If however such revised tally ofballots shows no majority for the Union, it is recommendedthat the election be set aside and a new election conductedwhen the Regional Director deems the circumstances suchas to permit the free choice of a bargaining representative.Upon the foregoing finding of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER?Respondent,Lucy Ellen CandyDivisionof F & F Labo-ratories,Inc., its officers,agents, successors, and assigns,shall:7 In the eventthat no exceptions are filed as providedin Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Orderhereinshall, as providedin Sec. 102.48of theRules and Regulations,automatically become thefindings, conclu-sions, decision,and order of theBoardand all objectionsthereto shall bedeemed waived for all purposes 126DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Interrogating job applicants as to their union sympa-thies.(b) Interrogating employees as to the union sympathiesof job applicants.(c)Threatening employees with more onerous workingconditions if they assist or support International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), or any other labor orga-nization.(d) Threatening that if employeesorganizeor choose tobargain collectively, the plant would be closed down andemployees discharged.(e)Telling applicants for employment that they wouldnot be hired if they favored the Union.(f)Withholding wage increases or other benefits whichemployees would normally have because of the pendency ofa Board election.(g) Informing employees that their wage increases arecontingent upon the outcome of a Board election.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which, I find,will effectuate the policies of the Act:(a)Post at its place of business in Sullivan, Illinois, copiesof the notice attached hereto marked "Appendix."8 Copiesof said notice, to be furnished by the Officer-in-Charge ofSubregion 38, shall, after being signed by a representativeof Respondent, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondentto ensurethat saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify said Officer-in-Charge of Sub-Region 38, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to comply here-with.WE WILL NOT question applicants for employment asto their union sympathies.WE WILL NOT tell applicants for employment that theycannot be hired if they favor the Union or any labororganization.WE WILL NOT threaten you with more onerous work-ing conditions or other reprisals because youassist orsupport InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) or any other labor organization.WE WILL NOT threaten that if employeesorganize orchoose to bargain collectively, the plant will be closedor employees discharged.WE WILL NOT, because an NLRB election is pending,withhold wage increases or other benefits which youwould normally have.WE WILL NOT inform employees that theirwage in-creases arecontingent upon the outcome of an NLRBelection.WE WILL NOT in any like or relatedmanner interferewith, restrain or coerce you in theexerciseof your rightto self-organization, to bargain collectively throughrepresentative of your own choosing,or to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rights might be affected by an agree-ment requiring membership in a labor organizaion asa condition of employment as authorized in Section8(a)(3) of the Act.DatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT question you about the union sympa-thies of applicants for employment.8 In the event that the Board'sOrder is enforced by a Judgment of theUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the UnitedStates Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board "Lucy ELLEN CANDY DIVISIONOF F & F LABORATORIES, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Savings Center Tower, 10th Floor,411 Hamilton Blvd., Peoria,Illinois61602, Telephone 309-673-9312.